[a1030rocketfuelceoofferl001.jpg]
Rocket Fuel Inc. 1900 Seaport Boulevard Pacific Shores Center Redwood City, CA
94063 Phone: 650.517.1300 October 31, 2015 E Randolph Wootton III Dear Randy: On
behalf of Rocket Fuel Inc. (“Rocket Fuel” or the “Company”), I am pleased to
offer you the position of Chief Executive Officer (“CEO”) of Rocket Fuel. You
will report directly to the Board of Directors (“Board”) and serve at the
Board’s discretion. You will work primarily from the Company’s headquarters in
Redwood City, California. It is our intention to appoint you to the Board at the
earliest practicable and appropriate time, as determined by the Board, following
your first day of employment by Rocket Fuel, and subject to any required Board
and/or stockholder approval. Your appointments and the compensation and benefits
package outlined in this offer letter (“Offer Letter”) are subject to approval
by the Board or its designated committee. Cash Compensation and Benefits Your
starting base salary will be $430,000 and will be paid in accordance with Rocket
Fuel’s normal payroll procedures. In addition, you will be eligible for a bonus
of 100% of your base salary pursuant to Rocket Fuel’s Executive Incentive
Compensation Plan (“Bonus Plan”), based on goals set by the Board or its
designated committee, and subject to your continued employment through the date
the bonus is earned pursuant to the terms of the Bonus Plan. This bonus is not
part of your base compensation and the Board or its designated committee
reserves the right to adjust the bonus terms and amounts at any time pursuant to
the Bonus Plan. Incentive compensation, including bonuses paid pursuant to the
Bonus Plan, will be subject to any Company recoupment or clawback policy that
may be established and/or amended from time to time, and you may be required to
forfeit, return and/or reimburse the Company for all or a portion of such
incentive compensation in accordance with such recoupment or clawback policy
and/or as necessary or appropriate to comply with applicable law. You will be
eligible to participate in the Bonus Plan on a pro-rated basis (coextensive with
your period of employment) for the second half of the 2015 fiscal year, subject
to your continued employment through the date the bonus is earned pursuant to
the terms of the Bonus Plan. All amounts payable under this Offer Letter will be
paid subject to applicable tax withholdings. DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1030rocketfuelceoofferl002.jpg]
E. Randolph Woottton, III October 31, 2015 Page 2 of 5 You will also be eligible
to participate in Rocket Fuel’s complete package of employee benefits that are
generally made available to all of Rocket Fuel’s full-time employees, subject to
the terms, conditions and eligibility requirements of such benefits. Details
about these benefit plans will be made available for your review. You should
note that Rocket Fuel may modify or terminate benefits from time to time, as it
deems necessary or appropriate. You will be expected to travel in connection
with your employment. Rocket Fuel will reimburse you for reasonable business
expenses incurred in connection with your employment, upon presentation of
appropriate documentation and in accordance with the Company’s expense
reimbursement policies. Equity Awards Additionally, following your first day of
employment in the position of CEO, and subject to your continued employment with
the Company on the date of grant, it will be recommended to the Board or its
designated committee, that you be granted the following equity awards, as
approved by either the Company's independent compensation committee or a
majority of the Company's independent directors (together, the “Equity Awards”):
(i) a stock option to purchase 500,000 shares of Rocket Fuel’s common stock (the
“Option Award”) at a price per share equal to the fair market value per share of
Rocket Fuel’s common stock on the date of grant, as determined in accordance
with the Rocket Fuel equity plan under which it is granted, and (ii) an award of
250,000 restricted stock units (the “RSU Award”). We will recommend to the Board
or its designated committee that the Equity Awards be scheduled to vest in
accordance with the four-year vesting schedule typically applied to employee
equity awards of the applicable type, subject to your continued service to
Rocket Fuel through each applicable vesting date. Your Equity Awards will be
subject to (a) the terms and conditions of the Rocket Fuel equity plan under
which they are granted, (b) the terms and conditions, including vesting
schedule, of an option award agreement and RSU award agreement that will be
provided to you as soon as practicable after the grant of the Equity Awards, and
(c) Rocket Fuel’s Management Retention Agreement, previously executed by you. If
the Board establishes stock ownership requirements for officers, you recognize
that you will be subject to those requirements as CEO. Severance Benefits If you
have a qualifying termination of employment, you will be entitled to certain
payments and benefits in such amounts and pursuant to such terms and conditions
as set forth in the Management Retention Agreement previously entered into
between you and the Company and attached hereto as Exhibit A. DocuSign Envelope
ID: 5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1030rocketfuelceoofferl003.jpg]
E. Randolph Woottton, III October 31, 2015 Page 3 of 5 Additional Terms As a
Rocket Fuel employee, you will continue to be expected to abide by Rocket Fuel
policies, rules and regulations and continue to comply with Rocket Fuel’s
At-Will Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement (the “Proprietary Information and Inventions Agreement”),
that, among other things, prohibits the unauthorized use or disclosure of Rocket
Fuel proprietary information. We also ask that, if you have not already done so,
you disclose to Rocket Fuel any and all agreements relating to your prior
employment that may affect your employment by Rocket Fuel or limit the manner in
which you may be employed. It is Rocket Fuel’s understanding that any such
agreements will not prevent you from performing the duties of your position and
you represent that such is the case. In addition, you agree that, during the
term of your employment with Rocket Fuel, you will not engage in any other
employment, occupation, consulting, or other business activity directly related
to the business in which Rocket Fuel is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to Rocket Fuel. Similarly, you reaffirm your
agreement not to bring any third-party confidential information to Rocket Fuel,
including that of your former employer, and that you will not in any way utilize
any such information in performing your duties for us. By signing below, you
agree that your employment with Rocket Fuel is an employment “at will.”
Employment “at will” means either party may terminate the relationship at any
time for any reason whatsoever, with or without cause or advance notice. Upon
your termination of employment as CEO for any reason, unless otherwise requested
by the Board, you will be deemed to have resigned from the Board, if you are
serving on the Board at that time (and all other positions held at the Company
and its affiliates) voluntarily, without any further required action by you, as
of the end of your employment as CEO and, at the Board’s request, you will
promptly execute any documents necessary to reflect your resignation(s). This
Offer Letter will be governed by the laws of the State of California, without
reference to rules relating to conflicts of law or choice of law. This Offer
Letter, together with the Proprietary Information and Inventions Agreement, and
the Management Retention Agreement, is the entire agreement between you and
Rocket Fuel with respect to your employment and supersedes any other agreements
or promises made to you by anyone, whether oral or written, including the prior
offer letter dated January 20, 2015 for the position of Chief Revenue Officer.
This Offer Letter may not be modified except in writing between you and another
authorized officer of Rocket Fuel or an authorized member of the Board. DocuSign
Envelope ID: 5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 
[a1030rocketfuelceoofferl004.jpg]
E. Randolph Woottton, III October 31, 2015 Page 4 of 5 Please sign and date this
Offer Letter and return one copy to Rocket Fuel by November 2, 2015, if you wish
to accept employment under the terms described above. If you accept our offer,
the first day of your employment will begin on November 2, 2015. This offer of
employment will terminate if it is not accepted, signed and returned to me by
November 2, 2015. We welcome you to the Rocket Fuel team and look forward to
your contribution to Rocket Fuel’s success. If you have any questions regarding
this Offer Letter, feel free to contact me at any time. Sincerely, Jennifer
Trzepacz SVP, Employee Success AGREED TO AND ACCEPTED: Signature: Printed Name:
E. Randolph Wootton, III Date: DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C 11/1/2015



--------------------------------------------------------------------------------



 
[a1030rocketfuelceoofferl005.jpg]
Exhibit A Management Retention Agreement DocuSign Envelope ID:
5D8A6CF9-F250-48CD-BE0E-74A976C1293C



--------------------------------------------------------------------------------



 